DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 2022/0294945 A1).

As to claim 17, Zhao et al. discloses a reflective module assembly (Figs. 24, 26 and 36) comprising:
a housing (Figs.24 and 26; [0126]: the combination of the first housing 210, second housing 220, the third housing 230, the cylindrical bracket 150, the first base 110, the second substrate 120, the third substrate 130 and the reinforcing plate 190);
a first reflective member (Fig.24, 26 and 36: first reflective element 10) disposed in the housing (Figs.24 and 26; [0126]: “The first housing 210 is mounted on the first base 110 and covers the first reflective element 10”) and rotatable about a first axis (Fig.36; [0145]: the first reflective element 10 rotates around x-axis); and
a second reflective member (Fig.24, 26 and 36: second reflective element 30) disposed in the housing (Figs. 24 and 26; [0126]: “The third housing 230 is mounted on the third substrate 130 and covers the second reflective element 30”) and configured to change a path of light emitted from the first reflective member (Fig.10: change of path of light is indicated by the dashed line) and rotatable about a second axis perpendicular to the first axis (Fig.36; [0145]: the second reflective element 30 may rotate around the z-axis),
wherein the first reflective member and the second reflective member are supported in the housing in a direction parallel to the second axis (Fig.32; [0139]: “the first reflective element 10 is mounted on the first base 110”. Fig.34; [0140]: the second reflective element 30 is fixed with the second wedge-shaped support body 133; the second wedge-shaped support body 133 is connected to the third rotating shaft 132, where the third rotating shaft 132 is fixed on the third bottom plate 131. In other words, both of the first reflective element 10 and the second reflective element 30 are supported in the upward direction by the bottom surface. The upward direction is parallel to the rotational z-axis) on a same inside surface of the housing (Fig.26: [0133]: “bottom surfaces of the first base 110, the second substrate 120, the third substrate 130 and the cylindrical bracket 150 are all mounted on a same reinforcing plate 190”. The top surface of the reinforcing plate 190 corresponds the inside surface of the housing in the claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2022/0294945 A1) in view of Enta et al. (US 2020/0174270 A1, cited by applicant) and Chang et al. (US 2022/0030168 A1).

As to claim 18, Zhao et al. discloses the reflective module assembly of claim 17, but fails to disclose wherein two or more first ball members form the first axis, and
wherein the second axis passes through a rotation axis ball.
However, Enta et al. teaches two or more first ball members form the first axis (Figs.23, 26-29 and 31: swing guide members 245 corresponds to the two first ball members in the claim. [0225]: the pair of swing guide members 245 can be spheres. [0265]: “First actuator 244A swings holder 241A about the first axis. In the case of this embodiment, the first axis is a straight line parallel to the Y axis that passes through a contact between swing guide surfaces 245a of the pair of swing guide members 245 and spring side guide surfaces 243h of the pair of swing support springs 243”). 
On the other hand, Chang et al. teaches the second axis passes through a rotation axis ball (Fig.5: spherical supporting structure 155; [0048]: “the image stabilizing actuator is configured to drive the rotatable holder to rotate by taking the spherical supporting structure as a rotation center, such that the reflecting element can be rotated with the rotatable holder”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao et al. with the teaching of Enta et al. and Chang et al. such that two or more first ball members form the first axis, and wherein the second axis passes through a rotation axis ball, so as to improve the degree of freedom in the design around an optical path bending member (Enta et al.: [0013]), and achieve a compact size and maintain high image quality (Chang et al.: [0004]).

As to claim 19, Zhao et al. in view of Enta et al. and Chang et al. discloses the reflective module assembly of claim 18, wherein the housing comprises a first support portion (Enta et al.: Fig.26; [0228]: the top surface of the first side wall parts 224a and 224b),
wherein the first reflective member is disposed in a first holder (Enta et al.: Figs.23, 25, 28, 29, 31 and 32: holder 241A) comprising a second support portion disposed on both side portions of the first holder in a direction of the first axis (Enta et al.: Fig.32; [0255]: the spring seat surfaces 241s and 241t correspond to the claimed second support portion) and disposed to face the first support portion (Enta et al.: see Figs.23 and 24), and
wherein the two or more first ball members are disposed between the first support portion and the second support portion to rotatably support the first holder (Enta et al.: Figs. 23 and 24: the swing guide members 245 are disposed between the top surface of the first side wall parts 224a, 224b and the spring seat surfaces 241s, 241t).

As to claim 20, Zhao et al. in view of Enta et al. and Chang et al. discloses a camera module (Zhao et al.: Figs. 24, 26 and 36) comprising:
the reflective module assembly of claim 17;
a lens module (Zhao et al.: Fig. 36: focusing module 20a) comprising a plurality of lenses (Zhao et al.: [0144]: “The focusing lens 20a can use a lens group with certain optical parameters”) and configured to receive light emitted from the second reflective member (Zhao et al.: As shown in Fig.36); and
an image sensor configured to receive light emitted from the lens module and convert the received light into an electrical signal (Zhao et al.: Fig.36: photosensitive chip 40. [0078]: “The photosensitive chip 40 is adapted to receive the imageable light beam laterally turned by the second reflective element 30.”).

Claim(s) 1-7, 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2022/0294945 A1) in view of Enta et al. (US 2020/0174270 A1, cited by applicant) and Chang et al. (US 2022/0030168 A1).

As to claim 1, Zhao et al. discloses a reflective module assembly (Figs. 24, 26 and 36) comprising:
a housing comprising an internal space (Figs.24 and 26; [0126]: the combination of the first housing 210, second housing 220, the third housing 230, the cylindrical bracket 150, the first base 110, the second substrate 120, the third substrate 130 and the reinforcing plate 190. The hollow space formed by these elements corresponds to the claimed internal space);
a first reflective module (Fig.24, 26 and 36: first reflective element 10) disposed in the housing (Figs.24 and 26; [0126]: “The first housing 210 is mounted on the first base 110 and covers the first reflective element 10”) configured to change a path of incident light (Fig.10: change of path of light is indicated by the dashed line); and
a second reflective module (Fig.24, 26 and 36: second reflective element 30) disposed in the housing (Figs. 24 and 26; [0126]: “The third housing 230 is mounted on the third substrate 130 and covers the second reflective element 30”) configured to change a path of light emitted from the first reflective module (Fig.10: change of path of light is indicated by the dashed line),
wherein the first reflective module comprises a first reflective member ([0130]: “the first reflective element 10 is a first prism) rotatable about a first axis (Fig.36; [0145]: the first reflective element 10 rotates around x-axis), and
wherein the second reflective module comprises a second reflective member ([0125]: “the second reflective element 30 is a second prism”) rotatable about a second axis, perpendicular to the first axis (Fig.36; [0145]: the second reflective element 30 may rotate around the z-axis. As shown in Fig.36, x-axis and z-axis are perpendicular to each other).
Zhao et al. fails to disclose the first axis is formed by at least two first ball members, and the second axis passes through a rotation axis ball disposed at the second reflective module.
However, Enta et al. teaches the first axis is formed by at least two first ball members (Figs.23, 26-29 and 31: swing guide members 245 corresponds to the two first ball members in the claim. [0225]: the pair of swing guide members 245 can be spheres. [0265]: “First actuator 244A swings holder 241A about the first axis. In the case of this embodiment, the first axis is a straight line parallel to the Y axis that passes through a contact between swing guide surfaces 245a of the pair of swing guide members 245 and spring side guide surfaces 243h of the pair of swing support springs 243”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao et al. with the teaching of Enta et al. to implement the swing mechanism such that the first axis is formed by at least two first ball members, so as to improve the degree of freedom in the design around an optical path bending member ([0013]).
The combination of Zhao et al. and Enta et al. fails to disclose the second axis passes through a rotational axis ball disposed at the second reflective module.
However, Chang et al. teaches the second axis passes through a rotational axis ball disposed at the second reflective module (Fig.5: spherical supporting structure 155; [0048]: “the image stabilizing actuator is configured to drive the rotatable holder to rotate by taking the spherical supporting structure as a rotation center, such that the reflecting element can be rotated with the rotatable holder”. Also see Fig.22; [0120]: in this embodiment, the auxiliary balls 4561 correspond to the rotational axis ball in the claim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhao et al. and Enta et al. with the rotation mechanism taught in Chang et al. such that the second axis passes through a rotational axis ball disposed at the second reflective module, so as to achieve a compact size and maintain high image quality ([0004]).

As to claim 2, Zhao et al. in view of Enta et al. and Chang et al. discloses the reflective module assembly of claim 1, wherein the first reflective module comprises a first holder (Enta et al.: Figs.23, 25, 28, 29, 31 and 32: holder 241A) and the first reflective member is disposed on the first holder (Enta et al.: Figs.23, 25 and 29; [0098]: holder 241 holds prism 23),
wherein the at least two first ball members are disposed between the first holder and the housing to rotatably support the first holder about the first axis (Enta et al.: Figs.23-32: the swing guide members 245 are disposed between the holder 241A and the first base 22a. The first base 22a corresponds to the claimed housing),
wherein the second reflective module comprises a second holder (Chang et al.: Fig.5: rotatable holder 153. Also see Fig.22: rotatable holder 453) and the second reflective member is disposed on the second holder (Chang et al.: Fig.5; [0073]: “the reflecting element 154 is disposed on the rotatable holder 153”. Also see Fig.22), and
wherein the rotation axis ball is disposed between the second holder and the housing to rotatably support the second holder about the second axis (Chang et al.: Fig.5; [0074]: “The spherical supporting structure 155 is a ball disposed between the rotatable holder 153 and the fixed base 151”. Also see Fig.22: the auxiliary balls 4561 are disposed between the rotatable holder 453 and the fixed base 451).

As to claim 3, Zhao et al. in view of Enta et al. and Chang et al. discloses the reflective module assembly of claim 2, wherein the housing comprises a first support portion (Enta et al.: Fig.26; [0228]: the top surface of the first side wall parts 224a and 224b),
wherein the first holder comprises a second support portion disposed on both side portions of the first holder in a direction of the first axis (Enta et al.: Fig.32; [0255]: the spring seat surfaces 241s and 241t correspond to the claimed second support portion) and disposed to face the first support portion (Enta et al.: see Figs.23 and 24), and
wherein the at least two first ball members are disposed between the first support portion and the second support portion to rotatably support the first holder (Enta et al.: Figs. 23 and 24: the swing guide members 245 are disposed between the top surface of the first side wall parts 224a, 224b and the spring seat surfaces 241s, 241t).

As to claim 4, Zhao et al. in view of Enta et al. and Chang et al. discloses the reflective module assembly of claim 3, wherein the first support portion comprises a first guide portion supporting the at least two first ball members (Enta et al.: Fig.26: first receiver part 225c and second receiver part 225d correspond to the claimed first guide portion. [0215]: the first receiver part 225c and second receiver part 225d hold the swing guide member 245),
wherein the second support portion comprises a second guide portion supporting the at least two first ball members in a position facing the first guide portion (Enta et al.: Fig.24: the swing support springs 243 corresponds to the second guide portion. The swing support springs 243 are in contact with the swing guide members 245), and
wherein at least one of the first guide portion and the second guide portion comprises an internal wall inclined to support the at least two first ball members at three or more points (Enta et al.: Fig.31: first receiver part 225c has an internal wall inclined, and the internal wall of the first receiver part 225c supports the swing guide member 245 at three points).

As to claim 5, Zhao et al. in view of Enta et al. and Chang et al. discloses the reflective module assembly of claim 2, wherein the housing comprises a third guide portion supporting the rotation axis ball (Chang et al.: Fig.3: [0074]: accommodation recess 1511 corresponds to the claimed third guide portion),
wherein the second holder comprises a fourth guide portion supporting the rotation axis ball in a position facing the third guide portion (Chang et al.: Fig.4; [0074]: pyramidal recess 1562 corresponds to the claimed fourth guide portion), and
wherein at least one of the third guide portion and the fourth guide portion comprises an internal wall inclined to support the rotation axis ball at three or more points (Chang et al.: Figs.4 and 5; [0074]: “the pyramidal recess 1562 is a square based pyramidal recess having four lateral surfaces”. Therefore, the pyramidal recess 1562 supports the spherical supporting structure 155 at four points at least).

As to claim 6, Zhao et al. in view of Enta et al. and Chang et al. discloses the reflective module assembly of claim 2, wherein the second reflective module comprises guide balls disposed between the housing and the second holder to guide rotation of the second holder (Chang et al.: Fig.5: auxiliary balls 1561 correspond to the claimed guide balls; they are disposed between the fixed based 151 and the rotatable holder 153. Also see Fig.22: the two balls 4553 correspond to the claimed guide balls; they are disposed between the fixed based 451 and the rotatable holder 453).

As to claim 7, Zhao et al. in view of Enta et al. and Chang et al. discloses the reflective module assembly of claim 6, wherein the housing comprises a fifth guide portion supporting the guide balls (Chang et al.: Fig.3: [0074]: accommodation recess 1511 corresponds to the claimed fifth guide portion. Also see Fig.22: pyramidal recess 4563 corresponds to the claimed fifth guide portion),
wherein the second holder comprises a sixth guide portion supporting the guide balls in a position facing the fifth guide portion (Chang et al.: Fig.4; [0074]: pyramidal recess 1562 corresponds to the claimed sixth guide portion. Also see Fig.22: the accommodation recess 4531 corresponds to the claimed sixth guide portion),
wherein the guide balls move in a rolling motion in at least one of the fifth guide portion and the sixth guide portion to guide rotation of the second holder ([0050]: the auxiliary balls 1561 is abutting against the spherical surface 1551 of the spherical supporting structure 155 so as to minimize the friction when the reflective element rotates; and the auxiliary balls are not fixed to the pyramidal recess 1562. Therefore, when the reflective element rotates, the auxiliary balls move in rolling motion in order to reduce friction).


As to claim 9, Zhao et al. in view of Enta et al. and Chang et al. discloses the reflective module assembly of claim 7, wherein at least one of the fifth guide portion and the sixth guide portion comprises an internal wall inclined to support the guide balls at two or more points (Chang et al.: Fig.22; [0120]: “Each spherical surface of the balls 4553 facing the fixed base 451 has three contact points with the pyramidal recess 4563”).

As to claim 10, Zhao et al. in view of Enta et al. and Chang et al. discloses the reflective module assembly of claim 2, wherein a first magnet is disposed on both side surfaces of the first holder in a direction of the first axis (Zhao et al.: Fig.32; [0139]: the magnet 116 on each side surface of the first wedge-shaped support body 112 corresponds to the first magnet),
wherein a first coil is disposed on an internal sidewall of the housing facing the first magnet (Zhao et al.: Fig.32; [0139]: the coil 115 on each base side walls 111c corresponds to the claimed first coil), and
wherein the first holder is configured to be rotated about the first axis by an interaction of the first magnet and the first coil (Zhao et al.: Fig.32; [0139]: this design can realize the function that the first reflective element can rotate around the x-axis).

As to claim 13, Zhao et al. in view of Enta et al. and Chang et al. discloses the reflective module assembly of claim 1, further comprising:
a blocking member disposed between the first reflective module and the second reflective module to block a portion of incident light (Zhao et al.: [0011]: the light-blocking structure is provided at an edge region of the incident surface and/or an edge region of the exit surface of the first reflective element).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (US 2022/0011555 A1) in view of Enta et al. (US 2020/0174270 A1, cited by applicant) and Chang et al. (US 2022/0030168 A1).

As to claim 14, Weng et al. discloses a reflective module assembly (Figs.1, 6 and 7) comprising:
a first reflective member (Figs.1 and 6: first optical path-adjusting element 120; Fig.7: first vertical optical path-adjusting element 120’) rotatable about a first axis and configured to change a path of incident light (Fig.3; [0048]: the first optical path-adjusting element 120 rotates about a first rotational axis R1); and
a second reflective member (Figs.1: second optical path-adjusting element 320; Fig.7: first horizontal optical path-adjusting element 120’’) rotatable about a second axis and configured to change a path of light emitted from the first reflective member (Fig.5: [0049]: the second optical path-adjusting element 320 rotates about a second rotational axis R2).
Weng et al. fails to disclose 
wherein the first reflective member is supported by first spheres forming the first axis, and the second reflective member is supported by second spheres forming the second axis, and
wherein the number of the first spheres, forming the first axis, is different from the number of the second spheres forming the second axis.
However, Enta et al. teaches the first reflective member is supported by first spheres forming the first axis (Figs.23, 26-29 and 31; [0225]: the pair of swing guide members 245 can be spheres. [0265]: “First actuator 244A swings holder 241A about the first axis. In the case of this embodiment, the first axis is a straight line parallel to the Y axis that passes through a contact between swing guide surfaces 245a of the pair of swing guide members 245 and spring side guide surfaces 243h of the pair of swing support springs 243”). 
On the other hand, Chang et al. teaches the second reflective member is supported by second spheres forming the second axis (Fig.5: spherical supporting structure 155 corresponds to the claimed second sphere; [0048]: “the image stabilizing actuator is configured to drive the rotatable holder to rotate by taking the spherical supporting structure as a rotation center, such that the reflecting element can be rotated with the rotatable holder”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Weng et al. with the teaching of Enta et al. and Chang et al. such that the first reflective member is supported by first spheres forming the first axis, and the second reflective member is supported by second spheres forming the second axis, and wherein the number of the first spheres, forming the first axis, is different from the number of the second spheres forming the second axis (there are two swing guide members 245 in Enta et al. and one spherical supporting structure 155 in Chang et al.), so as to improve the degree of freedom in the design around an optical path bending member (Enta et al.: [0013]), and achieve a compact size and maintain high image quality (Chang et al.: [0004]).

As to claim 15, Weng et al. in view of Enta et al. and Chang et al. discloses a camera module (Weng et al.: Figs. 1 and 7) comprising:
the reflective module assembly of claim 14;
a lens module (Weng et al.: Figs. 1 and 7: second optical module 200) comprising a plurality of lenses (Weng et al.: Fig.1; [0041] and [0043]: the second optical module 200 may include a second optical element 210 and a third optical element 28) and configured to allow light, emitted from the second reflective member, to pass therethrough (Weng et al.: Fig.7; [0054]: the rays of light changed into the second direction D2 by the reflecting surface of the first horizontal optical path-adjusting element 120″, passing through the second optical module 200 in the second direction D2); and
an image sensor on which the light passed through the lens module is incident (Weng et al.: [0047] and [0054]: the rays of light arrive at the photosensing element 400).

Allowable Subject Matter
Claims 8, 11-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696 

/SINH TRAN/              Supervisory Patent Examiner, Art Unit 2696